 

 

 

cbse 1:93-cr-00180-LAK Document 910 Filed 06/12/19 Page1of3

TOs. Me, Daniel. Patricks. Moynihan
ty Clerk of Te Court Nn wf ALU Nee”
“United Stats District Court PO
Sewn Sister tt Ahkw ork JU Be KAPLAN oon
oe 500 Rat Ss Erect. ee

New. Yor's, WY 0007

Son Mo\rammad. Salameh utes suntan tae
Reg. 24 338-054. _ ima 7
Ld. S. Penitentiary — Big Randy. DOCUMENT _ sa | a
- ELECTRONICAR Y FILED

_Enez, ky 4/224

 

 

 

DATE F ILED:

 

 

 

 

 

Malammad Salameh ws Usted & States. of America
Na ov Geek A
ec J BO (44k)

a Clerk Moynihan,

| Today on the. above. dale, £ recdwed a a. Copy.
from. IFP can}. "Ontacnes Aubborizatren forms from. Lhe
oan Courts, aad I immed iaitety filled Pham ant signed them,
wank atlachet te tama. Bp ege.” Anmate. \nquiry olalehe
May Q\), 2AN,. Se, “encle sel are. the. TFP and) Prisonapn
Authorization forms. signed by me on Phe above bate |
Coane. 4, Aad) dS. swstructed and. ordine lf by Carte.

. cos Please note Lat He Use Bly Sandy
authority has. proviked me. with. 2. COPY. Prot
covtd, Vage 2S
Case 1:93-cr-00180-LAK Document 910 Filed 06/12/19 Page 2 of 3

leak loywhaws \etber conte? Page Nwo. 06 -04- (q..

; / = to | FP and Prisonsa Authorization. forms , net Ha.

originals, Simoly becouse Fhe few rules in LSP Bia
Sandy “Niclates to Provicke.a Copy from thee.
- oaope and! a\\.. watkeree\, \wside. tha envelope. fo
the Prisoner. Se. the only way te avoid that,
— Clers. Moy wc houn,. AS. nn marke 1p. Front of the hu
peaurts cnvelo eS wh, a Stalemont Says ~ Seecta|
— Mo\ " “Legal Mai\.” ‘ AM. order. for LA 0 ir Sena
ff mecewe.. the. original forme. Ox... a oun...
adler ah. Sand from Courts - Recelvi the
. — Orginal, (florins ond tocumenrt S fs. “cy uel for
AGN ePectWvely, espectally uhen phe. es abn
cD OV KE: lousy. CEP (Xs... dene in hasty wy without
COPE ey an dltention Be how. te OY pression!

en Thank Yeu if n advance fr) MOULY... Line. anal)
| 7 consilerabion.

Mb
— Mohammed Sal lneh,

Plait, lw Qre se.
 

    

 

 

 

 

REGISTER'#

= Cee : \ NM: ATE NA AME: A B eam a S amen

R43 38-054

UNITED STATES PENITENTIARY, BIG SANDY

P.O. BOX 2068
INEZ, KY. 41224

Special wail

 

 

 

Case aac Document 910 Filed 06/12/19 Page 3 of 3

 

 

 

 

yee 4, 2 ZONA

 

 

 

 

 

 

>34338-054<>

Lewis A Kaplan
U.S District Judge
500 Pearl ST

U.S Courthouse, Clerkoffice
NEW YORK, NY 10007

United States

 

4 eT, be, ernie gate
it SF cases Bs
as a es

 

 

 

Leo8 pba} HA]

Sitpenee
i

Miileleppadiphllh

i i
i i
: }
i :
:
i

 

elyppelyfl

i

 

 

 

 

 

 
